Name: 87/554/EEC: Council Decision of 23 November 1987 concerning the conclusion of the International Agreement on Jute and Jute Products (1982)
 Type: Decision
 Subject Matter: international affairs;  plant product;  international trade;  leather and textile industries
 Date Published: 1987-11-27

 Avis juridique important|31987D055487/554/EEC: Council Decision of 23 November 1987 concerning the conclusion of the International Agreement on Jute and Jute Products (1982) Official Journal L 337 , 27/11/1987 P. 0073 - 0073*****COUNCIL DECISION of 23 November 1987 concerning the conclusion of the International Agreement on Jute and Jute Products (1982) (87/554/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the International Agreement on Jute and Jute Products (1982) was signed on behalf of the Community on 6 June 1983; whereas in accordance with Council Decision 83/328/EEC of 26 May 1983 on the signature and notification of provisional application of the Agreement (1), 10 Member States have signed the said Agreement; Whereas, pursuant to the said Decision, the Secretary-General of the United Nations Organization was informed that the Community intended to set in motion the institutional procedure necessary for the Agreement to be approved and that it would apply the Agreement provisionally as from its entry into force in accordance with Article 40; Whereas the aims pursued by the Agreement fall in part, within the framework of common trade policy and, in part, within that of technical cooperation or development cooperation; whereas application of the Agreement thus presupposes both Community action and joint action by the Member States; Whereas subsequently the Signatory Member States have ratified the Agreement and two Member States have acceded to the Agreement; Whereas the Agreement has entered into force definitively; Whereas the Community should approve the International Agreement on Jute and Jute Products (1982) in accordance with Article 37 thereof, HAS DECIDED AS FOLLOWS: Article 1 The International Agreement on Jute and Jute Products (1982) is hereby approved on behalf of the European Economic Community. The text of the Agreement is attached to Decision 83/328/EEC. Article 2 The President of the Council is hereby authorized to designate the person empowered to deposit the instrument of approval. Done at Brussels, 23 November 1987. For the Council The President U. ELLEMANN-JENSEN (1) OJ No L 185, 8. 7. 1983, p. 1.